FILE COPY




                            IN THE SUPREME COURT OF TEXAS
                                      -- -- -- --


NO. 19-1131
                                                 §
 RICHARD RALEY AND RALEY
                                                 §
 HOLDINGS, LLC                                                                   Dallas County,
                                                 §
 v.
                                                 §
 DANIEL K. HAGOOD, P.C. AND                                                         5th District.
                                                 §
 FITZPATRICK HAGOOD SMITH &
                                                 §
 UHL, LLP



                                                                              February 28, 2020

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, RICHARD RALEY AND RALEY HOLDINGS,
 LLC, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 2nd day of April, 2020.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk